Citation Nr: 0116091	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  96-25 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for eye disability.

2.  Entitlement to service connection for weight loss.

3.  Entitlement to service connection for dizziness.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for bleeding gums 
(gingivitis).

8.  Entitlement to service connection for back disability.

9.  Entitlement to an increased initial evaluation for 
folliculitis, currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant had active service from May 1983 to April 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia, which denied the appellant's claims 
of entitlement to service connection for an eye disability, 
weight loss, dizziness, fatigue, headaches, PTSD, bleeding 
gums (gingivitis), and low back disability.  The RO granted 
service connection for folliculitis and assigned a 
noncompensable evaluation.


FINDINGS OF FACT

1.  Objective indications of chronic disability manifested by 
visual disturbance with eye fluttering, weight loss, 
dizziness, fatigue, or headaches are not shown.

2.  The appellant has not reported any PTSD stressors nor has 
PTSD been diagnosed.

3.  Gingivitis is not a disease or injury within the meaning 
of the applicable regulation.

4.  Chronic low back disability is not related to active 
service.


CONCLUSIONS OF LAW

1.  A disability manifested by visual disturbance with eye 
fluttering was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
§  4, 114 Stat. 2096 (2000)(to be codified at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.303, 3.317 (2000).

2.  A disability manifested by weight loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1131 (West 1991); Veterans Claims Assistance Act of 
2000, Pub.L. No. 106-475, §  4, 114 Stat. 2096 (2000)(to be 
codified at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.317 
(2000).

3.  A disability manifested by dizziness was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, §  4, 114 Stat. 2096 (2000)(to be 
codified at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.317 
(2000).

4.  A disability manifested by fatigue was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, §  4, 114 Stat. 2096 (2000)(to be 
codified at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.317 
(2000).

5.  A disability manifested by headaches was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131 (West 1991); Veterans Claims Assistance Act of 2000, 
Pub.L. No. 106-475, §  4, 114 Stat. 2096 (2000)(to be 
codified at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.303, 3.317 
(2000).
6.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & Supp. 2000); 
Veterans Claims Assistance Act of 2000, Pub.L. No. 106-475, 
§  4, 114 Stat. 2096 (2000)(to be codified at 38 U.S.C.A. 
§ 5107); 38 C.F.R. §§ 3.303, 3.304(f) (2000).

7.  Gingivitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & Supp. 
2000); Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, §  4, 114 Stat. 2096 (2000)(to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.381(a) (2000).

8.  A low back disability was not incurred in, or aggravated 
by, service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000, Pub.L. 
No. 106-475, §  4, 114 Stat. 2096 (2000)(to be codified at 
38 U.S.C.A. § 5107); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The evidence includes the appellant's service 
medical records, medical treatment records, and VA 
examination reports.  The Board does not know of any 
additional relevant evidence which is available.  Therefore, 
no further assistance to the appellant with the development 
of the claims for service connection is necessary.  The Board 
also finds that the requirements regarding notice which must 
be provided to the appellant pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) have been satisfied by the letters and statements of 
the case and supplemental statement of the case which were 
provided to the appellant by the RO.

The appellant seeks service connection for disabilities 
manifested by visual disturbance with eye fluttering, weight 
loss, dizziness, fatigue, and headaches due to an undiagnosed 
illness incurred during (or as a consequence of) his 
Southwest Asia service.  He also seeks service connection for 
PTSD, gingivitis, and low back disability.
For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. § 501(a) (West 
1991); 38 C.F.R. § 3.317(a)(1) (2000).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 38 
C.F.R. § 3.317(a)(2) (2000).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6- 
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (2000).

Signs and symptoms which may be manifestations of undiagnosed 
illness include signs or symptoms involving, but not limited 
to fatigue, headache, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
abnormal weight loss, and menstrual disorders.  38 C.F.R. § 
3.317(b) (2000).

Generally, service connection may be granted, when the facts, 
as shown by the evidence, establish that a particular injury 
or disease resulting in chronic disability was incurred in 
service, or, if pre-existing service, was aggravated therein. 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2000).  In 
the case of any disease diagnosed after discharge, service 
connection may be granted when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2000).  Service 
connection is presumed if a veteran manifests a chronic 
disease, such as arthritis, to a degree of at least 
10 percent within one year after separation from service.  38 
U.S.C.A. § 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2000).

Eye Disability/Visual Disturbance, Weight Loss, Dizziness, 
Fatigue, and Headaches

Service medical records are essentially negative for 
complaints of eye problems, weight loss, dizziness, fatigue, 
and headache.  We note that there are documented headache 
complaints in conjunction with upper respiratory illness 
(common cold).  Furthermore, service medical records show 
that, in February 1984, the appellant was seen for complaints 
of eye lid and facial swelling; the assessment was transient 
allergic reaction of unknown etiology.  On examination in 
February 1989, the appellant reported a history of eye 
trouble.  On examination in April 1992, he reported a history 
of headaches, dizziness, eye trouble described as 
"flutters."  The examiner noted that these complaints were 
non-specific.  Physical examination was normal.

In a March 1995 statement, the appellant reported that his 
sight was losing its normal vision and that "it flutters 
like I'm getting dizzy all through the day."  He further 
reported a loss of energy and mood swings.

On private mental status examination in November 1994, the 
appellant reported that he had been recently incarcerated for 
33 months because he had taken "war trophies" from 
Southwest Asia, such as, semi-automatic rifles.  There were 
no complaints of eye problems, weight loss, dizziness, 
fatigue, or headache.

A VA outpatient treatment record dated January 1995 reflects 
a history of skin rash, eye lid swelling, and headaches with 
dizziness.  Conjunctival irritation was shown.  Persian Gulf 
Registry examination dated February 1995 reflects that the 
appellant was a mechanic during his Southwest Asia service.  
Clinical findings were unremarkable except for skin rash of 
the back and shoulders.  An x-ray study of the lumbar spine 
was essentially normal.

On VA general medical examination in April 1995, the 
appellant reported that he served in Southwest Asia from 
August to March 1991.  He complained of worsening vision with 
flutters, and feeling drained of energy.  Diagnoses included 
folliculitis and history of low back pain syndrome.  On 
psychiatric examination, the appellant stated that he was 
fatigued, feeling stressed out all the time.  He reported 
blurred vision, headaches 1 to 2 times a day, 3 to 4 days a 
week.  He denied lost time from work due to headaches.  He 
stated that his appetite was up and down.  The diagnoses were 
PTSD not found, history of headaches, and no other 
psychiatric or neurological conditions found.  On special eye 
examination, no abnormality was found; artificial tears were 
recommended for irritation.

Upon review of the evidence of record, the Board finds that 
the preponderance of the evidence is against service 
connection for eye disability, weight loss, dizziness, 
fatigue and headaches.  We note that the evidence of record 
fails to disclose the presence of a disability, diagnosed or 
undiagnosed, manifested by visual disturbance/eye flutters, 
weight loss, dizziness, fatigue or headaches.  Absent 
objective indications of chronic disability, either in the 
form of objective medical evidence perceptible to a physician 
or other, non-medical indicators that are capable of 
independent verification, service connection under section 
3.317 (undiagnosed illnesses) is not warranted.

Similarly, absent evidence of any current disability, service 
connection is not warranted on a direct basis for eye 
disability, weight loss, dizziness, fatigue, and headaches.

The Board notes that the appellant is competent to report 
that of which he has personal knowledge, that is what comes 
to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 
470 (1994).  However, as a lay person, the appellant is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Moreover, service connection may not be 
predicated on lay assertions of medical diagnosis or 
causation.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

For the reasons discussed above, the evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 
3.102 (2000).

PTSD

The appellant seeks service connection for PTSD.  In addition 
to the criteria discussed above, service connection for PTSD 
requires medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that, in the 
absence of evidence to the contrary, the veteran's testimony 
alone may establish the occurrence of the claimed stressor.  
38 C.F.R. § 3.304(f) (2000).

In this case, however, the appellant's service records are 
negative for awards or decorations indicative of combat, and 
he does not allege any in-service stressors.  Additionally, 
service medical records are negative for psychiatric 
complaints and a VA PTSD examination, dated April 1995, is 
silent for any history of psychic trauma (stressor), PTSD-
type symptoms, and a diagnosis of PTSD.  Furthermore, a 
private mental status examination report dated November 1994 
is negative for any alleged PTSD stressors as well as a 
diagnosis for PTSD.

Therefore, the Board finds that the preponderance of the 
evidence is against service connection for PTSD.  For the 
reasons discussed above, the evidence in this case is not so 
evenly balanced so as to allow application of the benefit of 
the doubt rule as required by law and VA regulations.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000).

Gingivitis

The appellant seeks service connection for gingivitis, 
claimed as bleeding gums.  Review of the dental treatment 
records from service reflects that the appellant had bleeding 
gums; super floss was recommended.  These records further 
show that he had poor oral hygiene.  On VA dental examination 
in April 1995, gingivitis was diagnosed.

Gingivitis, an early form of periodontal disease, is not a 
disability for which service connected may be had.  38 C.F.R. 
§ 3.381(a) (2000).  Therefore, a basis for favorable action 
in connection with the claim has not been established.  As 
the law is dispositive in this case, the appeal is without 
legal merit and must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

Low Back Disability

While the appellant seeks service connection for low back 
disability, service medical records are silent for chronic 
back complaints or findings.  The appellant reported 
recurrent low back pain on his service separation examination 
in April 1992; but physical examination was negative for 
defects or abnormalities of the back.  On examination of the 
back during Persian Gulf Registry examination in February 
1995, there was full range of motion without deformity.  On 
VA general medical examination in April 1995, review of the 
musculoskeletal system was unremarkable.  An x-ray study of 
the lumbar spine was negative for abnormalities.  The 
diagnosis was history of low back syndrome.

Competent medical evidence showing a current back disability 
has not been presented.  While the appellant is competent to 
report his back symptoms, as this comes to him through his 
senses, Layno, supra., he is not competent as a lay person to 
provide opinions on medical diagnosis or causation.  Espiritu 
supra.  Moreover, service connection may not be predicated on 
lay assertions of medical diagnosis or causation.  Lathan 
supra. at 365.

Therefore, without evidence showing that a disease or 
disability of the back is present, the preponderance of the 
evidence is against service connection for back disability.  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 1991); 38 C.F.R. § 3.102 (2000).


ORDER

Service connection for eye disability is denied.

Service connection for weight loss is denied.

Service connection for dizziness is denied.

Service connection for fatigue is denied.

Service connection for headaches is denied.

Service connection for PTSD is denied.

Service connection for bleeding gums (gingivitis) is denied.

Service connection for back disability is denied.


REMAND

The appellant has not been afforded a VA dermatology 
examination to determine the severity of his service-
connected folliculitis of the trunk and upper arms.  The VA 
general medical examination dated April 1995 is inadequate 
for rating purposes as it does not address the appellant's 
disability in relation to the rating criteria, and because 
the claims folder was not available to the examiner for 
review prior to the examination.  The VA's duty to assist 
claimants includes the duty to request information which may 
be pertinent to the claim and to develop pertinent facts by 
conducting a thorough medical examination.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The Board notes that, in April 1996, the RO granted service 
connection for folliculitis at the noncompensable disability 
level.  Because the appellant has perfected an appeal as to 
the assignment of the initial rating following the initial 
awards of service connection, the RO is required to evaluate 
all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection until the present.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide a list with names and addresses of 
all medical care providers who have 
treated him for his skin disorder since 
service discharge.  After securing the 
necessary authorization, where necessary, 
the RO should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder.

2.  The appellant should be scheduled for 
a VA skin examination to determine the 
severity of his service-connected 
folliculitis.  The claims folder, along 
with a copy of the applicable rating 
criteria, must be provided the examiner 
for review prior to the examination.  
Clinical findings must be reported in 
detail.  A complete rationale for all 
opinions expressed must be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



